                                           Case 5:19-cv-00257-JAK-KK Document 54 Filed 04/22/19 Page 1 of 28 Page ID #:1047



                                              1   ROBINS KAPLAN LLP
                                              2   David Martinez (Cal. Bar # 193183)
                                                  2049 Century Park East, Suite 3400
                                              3   Los Angeles, CA 90067
                                              4   Telephone: (310) 552-0130
                                                  Facsimile: (310) 229-5800
                                              5   DMartinez@RobinsKaplan.com
                                              6
                                                  Christopher K. Larus (pro hac vice)
                                              7   Sharon E. Roberg-Perez (pro hac vice)
                                                  Alyssa N. Lawson (Cal. Bar # 267107)
                                              8   800 LaSalle Avenue, Suite 2800
                                                  Minneapolis, MN 55402
                                              9
                                                  Telephone: (612) 349-8500
                                             10   Facsimile: (612) 339-4181
                                                  CLarus@RobinsKaplan.com
R OBINS K APLAN LLP




                                             11   SRoberg-Perez@RobinsKaplan.com
             A TTORNEYS A T L AW




                                                  ALawson@RobinsKaplan.com
                                             12
                            M INNEAPOLIS




                                             13   Attorneys for Defendants
                                                  ORTHOCOR MEDICAL, INC. and
                                             14   CAERUS CORP.
                                             15                      UNITED STATES DISTRICT COURT
                                             16                     CENTRAL DISTRICT OF CALIFORNIA

                                             17
                                                   ENDONOVO THERAPEUTICS,                  Case No. 5:19-cv-00257-JAK-KK
                                             18    INC., a Delaware Corporation,
                                                                                           DEFENDANTS CAERUS AND
                                             19                               Plaintiff,   ORTHOCOR’S MOTION TO
                                                                                           DISMISS ENDOVONO
                                             20          vs.                               THERAPEUTICS, INC.’S FIRST
                                                                                           AMENDED COMPLAINT FOR
                                             21    KVP INTERNATIONAL, INC., a              PATENT INFRINGEMENT OR, IN
                                                   California Corporation, ORTHOCOR        THE ALTERNATIVE, TRANSFER
                                             22    MEDICAL, INC., a Delaware               Honorable John A. Kronstadt
                                                   Corporation, and CAERUS CORP., a        Courtroom: 10B
                                             23    Minnesota Corporation,                  Date: June 17, 2019
                                             24                                            Time: 8:30 a.m.
                                                                              Defendant.
                                             25                                            Action filed: February 7, 2019
                                                                                           Trial Date:   None set
                                             26

                                             27

                                             28
                                                  MOTION TO DISMISS AMENDED                                      5:19-CV-00257-JAK-KK
                                                  COMPLAINT
                                           Case 5:19-cv-00257-JAK-KK Document 54 Filed 04/22/19 Page 2 of 28 Page ID #:1048



                                              1         TO PLAINTIFF AND ITS ATTORNEYS OF RECORD:
                                              2         PLEASE TAKE NOTICE that on June 17, 2019, at 8:30 a.m., or as soon
                                              3   thereafter as the Motion may be heard at the United States District Court, located at
                                              4   Courtroom 10B, 350 W. First Street, Los Angeles, CA 90012, Defendants Caerus
                                              5   Corp. (“Caerus”) and OrthoCor Medical, Inc. (“OrthoCor”) (collectively, “Caerus
                                              6   Defendants”) will and hereby move this Court, pursuant to Federal Rule of Civil
                                              7   Procedure 12(b)(3), 12(b)(6), and 28 U.S.C. § 1406(a), for an order dismissing or,
                                              8   in the alternative, transferring Plaintiff Endonovo Therapeutics, Inc.’s (“Endonovo”
                                              9   or “Plaintiff”) First Amended Complaint.
                                             10
R OBINS K APLAN LLP




                                             11                        LOCAL RULES 7-3 CERTIFICATION
             A TTORNEYS A T L AW




                                             12         This motion is made following the conference of counsel pursuant to L.R. 7-
                            M INNEAPOLIS




                                             13   3 and Paragraph 9(c) of the Standing Order for Civil Cases Assigned to Judge
                                             14   Kronstadt, which took place on April 15, 2019.
                                             15

                                             16   Dated: April 22, 2019                  ROBINS KAPLAN LLP
                                             17
                                                                                         By: /s/ David Martinez
                                             18
                                                                                         David Martinez (Cal. Bar # 193183)
                                             19                                          Christopher K. Larus (pro hac vice)
                                                                                         Sharon E. Roberg-Perez (pro hac vice)
                                             20                                          Alyssa N. Lawson (Cal. Bar # 267107)
                                             21                                          Counsel for Defendants Caerus Corp. and
                                             22                                          OrthoCor Medical, Inc.

                                             23

                                             24

                                             25

                                             26

                                             27

                                             28
                                                  MOTION TO DISMISS AMENDED                                          5:19-CV-00257-JAK-KK
                                                  COMPLAINT
                                                                                          -2-
                                           Case 5:19-cv-00257-JAK-KK Document 54 Filed 04/22/19 Page 3 of 28 Page ID #:1049


                                                                                        TABLE OF CONTENTS
                                              1

                                              2
                                                                                                                                                              Page
                                              3

                                              4   MEMORANDUM OF POINTS AND AUTHORITIES........................................... 1
                                              5   I.      INTRODUCTION ........................................................................................... 1
                                              6   II.     FACTUAL BACKGROUND ......................................................................... 2

                                              7
                                                  III.    PLAINTIFF’S FIRST AMENDED COMPLAINT AGAINST THE
                                                          CAERUS DEFENDANTS SHOULD BE DISMISSED UNDER FED.
                                              8           R. CIV. P. 12(B)(3) FOR IMPROPER VENUE, OR,
                                              9
                                                          ALTERNATIVELY TRANSFERRED ........................................................ 10
                                                          A.      Venue Is Improper In The Central District of California,
                                             10
                                                                  Warranting Dismissal Pursuant to FRCP 12(b)(3) ............................. 10
R OBINS K APLAN LLP




                                             11           B.      In The Alternative, All Defendants Should Be Transferred To
             A TTORNEYS A T L AW




                                             12                   The District Of Minnesota Under 28 U.S.C. § 1406(a) ...................... 13
                            M INNEAPOLIS




                                             13   IV.     PLAINTIFF’S DIRECT, INDIRECT, AND WILLFUL
                                                          INFRINGEMENT CLAIMS SHOULD BE DISMISSED UNDER
                                             14           FED. R. CIV. P. 12(B)(6) FOR FAILURE TO STATE A CLAIM ............. 15
                                             15           A.      Plaintiff’s Direct Infringement Claims Should Be Dismissed For
                                             16                   Failure To Sufficiently Allege Facts That Support A Claim For
                                                                  Direct Infringement ............................................................................. 16
                                             17
                                                          B.      Plaintiff’s Indirect Infringement Claims Should Be Dismissed
                                             18                   For Failure To Sufficiently Allege Facts That Support A Claim
                                                                  For Indirect Infringement .................................................................... 19
                                             19
                                                          C.      Plaintiff’s Willful Infringement Claims Should Be Dismissed
                                             20
                                                                  For Failure To Sufficiently Allege Facts That Support A Claim
                                             21                   For Willful Infringement..................................................................... 21
                                             22   V.      CONCLUSION ............................................................................................. 22
                                             23

                                             24

                                             25

                                             26

                                             27

                                             28                                                           -i-
                                                       MOTION TO DISMISS AMENDED                                                         5:19-CV-00257-JGB-KK
                                                       COMPLAINT
                                           Case 5:19-cv-00257-JAK-KK Document 54 Filed 04/22/19 Page 4 of 28 Page ID #:1050



                                              1                                         TABLE OF AUTHORITIES
                                              2
                                                                                                                                                                 Page(s)
                                              3
                                                  Cases
                                              4
                                                  Abrams Shell v. Shell Oil Co.,
                                              5
                                                    165 F. Supp. 2d 1096 (C.D. Cal. 2001) ............................................................... 10
                                              6
                                                  Akamai Techs., Inc. v. Limelight Networks, Inc.,
                                              7     797 F.3d 1020 (Fed. Cir. 2015) ........................................................................... 19
                                              8
                                                  Ashcroft v. Iqbal,
                                              9      556 U.S. 662 (2009) ...................................................................................... 15, 16
                                             10   Atlas IP, LLC v. Exelon Corp.,
R OBINS K APLAN LLP




                                             11      189 F. Supp. 3d 768 (N.D. Ill. 2016)................................................................... 17
             A TTORNEYS A T L AW




                                             12   Bell Atl. Corp. v. Twombly,
                            M INNEAPOLIS




                                                     550 U.S. 544 (2007) ............................................................................................ 15
                                             13

                                             14   California Expanded Metal Products Co. v. Klein,
                                                    Case No. CV18-00242 DDP, 2018 U.S. Dist. LEXIS 118254 (C.D.
                                             15     Cal. Apr. 30, 2018) .............................................................................................. 10
                                             16
                                                  Cottman Transmission Sys., Inc. v. Martino,
                                             17     36 F.3d 291 (3rd Cir. 1994) ........................................................................... 14, 15
                                             18   Cross Medical Prods., Inc. v. Medtronic Sofamor Danek, Inc.,
                                             19     424 F.3d 1293 (Fed. Cir. 2005) ........................................................................... 19
                                             20   e.Digital Corp. v. iBaby Labs, Inc.,
                                             21
                                                     No. 15-cv-05790-JST, 2016 U.S. Dist. LEXIS 111689 (N.D. Cal.
                                                     Aug. 22, 2016) ..................................................................................................... 16
                                             22
                                                  Fox Factory, Inc. v. SRAM, LLC,
                                             23     No. 3:16-cv-00506-WHO, 2018 U.S. Dist. LEXIS 3281 (N.D. Cal.
                                             24     Jan. 8, 2018)......................................................................................................... 12
                                             25   Halo Elecs., Inc. v. Pulse Elecs., Inc.,
                                             26
                                                    136 S. Ct. 1923 (2016) ........................................................................................ 21

                                             27   In re Cray Inc.,
                                                      871 F.3d 1355 (Fed. Cir. 2017) ............................................................... 12, 13, 14
                                             28
                                                  MOTION TO DISMISS AMENDED                                                                        5:19-CV-00257-JGB-KK
                                                  COMPLAINT
                                                                                                            - ii -
                                           Case 5:19-cv-00257-JAK-KK Document 54 Filed 04/22/19 Page 5 of 28 Page ID #:1051



                                              1   Kandefer v. Digitized Audio Communs.,
                                              2     1994 U.S. Dist. LEXIS 6647 (N.D. Cal. Mar. 23, 1994) .................................... 12

                                              3   Manzarek v. St. Paul Fire & Marine Ins. Co.,
                                                    519 F.3d 1025 (9th Cir. 2008) ............................................................................. 16
                                              4

                                              5   North Star Innovations, Inc. v. Etron Tech. Am. Inc.,
                                                    CV 8:16-00599 SJO (FFMxx), 2016 U.S. Dist. LEXIS 188041
                                              6     (C.D. Cal. Sept. 21, 2016) ............................................................................. 16, 17
                                              7
                                                  North Star v. Micron Tech, Inc.,
                                              8     Civil Action NO. 17-506-LPS-CJB, 2017 U.S. Dist. LEXIS 189624
                                                    (D. Del. Nov. 16, 2017) ................................................................................. 17, 18
                                              9

                                             10   Presidio Home Care, LLC v. B-East, LLC,
                                                     No. CV 14-1864 RSWL, 2014 U.S. Dist. LEXIS 82686 (C.D. Cal.
R OBINS K APLAN LLP




                                             11      June 13, 2014)...................................................................................................... 14
             A TTORNEYS A T L AW




                                             12
                            M INNEAPOLIS




                                                  Princeton Dig. Image Corp. v. Ubisoft Entm’t SA,
                                             13      Civil Action No. 13-335-LPS-CJB, 2016 WL 6594076 (D. Del.
                                                     Nov. 4, 2016) ....................................................................................................... 19
                                             14

                                             15   Prolacta Bioscience, Inc. v. Ni-Q, LLC,
                                                     CV 17-04071 SJO (Ex), 2017 U.S. Dist. LEXIS 217030 (C.D. Cal.
                                             16      Aug. 7, 2017). .......................................................................................... 11, 12, 16
                                             17
                                                  Reflection, LLC v. Spire Collective LLC,
                                             18      No. 17CV1603- GPC(BGS), 2018 U.S. Dist. LEXIS 2429 (S.D.
                                             19
                                                     Cal. Jan. 5, 2018) ................................................................................................. 13

                                             20   Schnell v. Peter Eckrich & Sons, Inc.,
                                                     365 U.S. 260 (1961) ............................................................................................ 11
                                             21

                                             22
                                                  Symbology Innovations, LLC v. Lego Sys., Inc.,
                                                    282 F. Supp. 3d 916 (E.D. Va. 2017) .................................................................. 13
                                             23
                                                  Takeda Pharms. U.S.A., Inc. v. West-Ward Pharm. Corp.,
                                             24      188 F. Supp. 3d 367 (D. Del. May 18, 2016) ...................................................... 20
                                             25
                                                  TC Heartland LLC v. Kraft Foods Grp. Brands LLC,
                                             26     137 S. Ct. 1514 (2017) ........................................................................................ 11
                                             27

                                             28
                                                  MOTION TO DISMISS AMENDED                                                                        5:19-CV-00257-JAK-KK
                                                  COMPLAINT
                                                                                                            - iii -
                                           Case 5:19-cv-00257-JAK-KK Document 54 Filed 04/22/19 Page 6 of 28 Page ID #:1052



                                              1   TeleSign Corp. v. Twilio, Inc.,
                                              2      No. CV 16-2106 PSG, 2016 U.S. Dist. LEXIS 123516 (C.D. Cal.
                                                     Aug. 3, 2016) ........................................................................................... 16, 19, 20
                                              3
                                                  Valinge Innovation AB v. Halstead New England Corp.,
                                              4
                                                     Civil Action No. 16-1082-LPS-CJB, 2018 WL 2411218 (D. Del.
                                              5      May 29, 2018)...................................................................................................... 21
                                              6   Vita-Mix Corp. v. Basic Holding, Inc.,
                                              7      581 F.3d 1317 (Fed. Cir. 2009) ..................................................................... 19, 20

                                              8   Statutes
                                              9   28 U.S.C. 1391(c) ..................................................................................................... 13
                                             10
                                                  28 U.S.C. § 1400(b) ............................................................................................ 11, 13
R OBINS K APLAN LLP




                                             11
                                                  28 U.S.C. § 1406(a) .......................................................................... 10, 13, 14, 15, 22
             A TTORNEYS A T L AW




                                             12
                            M INNEAPOLIS




                                                  35 U.S.C. § 271(b) .................................................................................................... 18
                                             13

                                             14   Rules
                                             15   Fed. R. Civ. P. 12(b)(3) ................................................................................ 10, 13, 22
                                             16   Fed. R. Civ. P. 12(b)(6) ...................................................................................... 15, 22
                                             17

                                             18

                                             19

                                             20

                                             21

                                             22

                                             23

                                             24

                                             25

                                             26

                                             27

                                             28
                                                  MOTION TO DISMISS AMENDED                                                                       5:19-CV-00257-JAK-KK
                                                  COMPLAINT
                                                                                                           - iv -
                                           Case 5:19-cv-00257-JAK-KK Document 54 Filed 04/22/19 Page 7 of 28 Page ID #:1053



                                              1                 MEMORANDUM OF POINTS AND AUTHORITIES
                                              2   I.     INTRODUCTION
                                              3          On March 22, 2019, Defendants moved to dismiss Endonovo’s complaint for
                                              4   failure to meet the pleading standards mandated by Iqbal and Twombly and for
                                              5   improper venue. Instead of responding to Defendants’ Motion, Plaintiff filed a First
                                              6   Amended Complaint, which failed to adequately remedy the numerous deficiencies
                                              7   identified in Defendants’ earlier motion to dismiss. Plaintiff’s First Amended
                                              8   Complaint still suffers from the same fatal defects identified in Defendants’ earlier
                                              9   motion, and its Complaint should be dismissed under Federal Rule of Civil
                                             10   Procedure 12(b)(3) and 12(b)(6).
R OBINS K APLAN LLP




                                             11          First, Plaintiff’s First Amended Complaint fails to properly plead venue. In a
             A TTORNEYS A T L AW




                                             12   patent infringement action, venue is only proper under Section 1400(b) either (1) in
                            M INNEAPOLIS




                                             13   the judicial district where the defendant resides or (2) in a judicial district where the
                                             14   defendant has committed acts of infringement and has a regular and established
                                             15   place of business. The Caerus Defendants meet neither of these strict requirements.
                                             16   Plaintiff fails to plead any facts that the Caerus Defendants “reside” or have a
                                             17   “regular and established place of business” in the Central District of California.
                                             18   Plaintiff now requests discovery, which should be denied for the reasons set forth in
                                             19   the Caerus Defendants’ opposition. (Dkt. 49.) Plaintiff’s First Amended Complaint
                                             20   concedes that Orthocor is incorporated in Delaware, and Caerus Corp. is
                                             21   incorporated in Minnesota. (Dkt. 46, ¶¶ 17, 18.) It also concedes that the Caerus
                                             22   Defendants have principal places of business in Minnesota. (Id.) It states no facts to
                                             23   support its bare allegation that venue is proper in this district. (Id. at ¶ 25.) It is not,
                                             24   for the reasons set forth herein. Accordingly, Plaintiff’s First Amended Complaint
                                             25   should be dismissed for improper venue under Federal Rule of Civil Procedure
                                             26   12(b)(3). In the alternative, if the interests of justice so require, the case should be
                                             27   transferred pursuant to 28 U.S.C. § 1406(a) to the District of Minnesota, where the
                                             28   case could have been brought against the Caerus Defendants.
                                                  MOTION TO DISMISS AMENDED                                                5:19-CV-00257-JGB-KK
                                                  COMPLAINT
                                                                                              -1-
                                           Case 5:19-cv-00257-JAK-KK Document 54 Filed 04/22/19 Page 8 of 28 Page ID #:1054



                                              1         Moreover, Plaintiff’s First Amended Complaint remains deficient under Rule
                                              2   12(b)(6) for failing to state a claim for relief. Plaintiff now asserts infringement of
                                              3   six patents that generally relate to Pulsed Electromagnetic Field (“PEMF”)
                                              4   technology.
                                              5         After the Supreme Court heightened the pleading standards in Twombly and
                                              6   Iqbal, courts in patent infringement cases have dismissed similar claims to those
                                              7   pled by Plaintiff. To adequately plead direct infringement, the law requires that the
                                              8   plaintiff plead sufficient factual allegations to support a plausible assertion that at
                                              9   least one product infringes each and every limitation of at least one claim. This
                                             10   means that the complaint must correlate each claim limitation with a specific
R OBINS K APLAN LLP




                                             11   product feature in a manner that is at least facially plausible. While Plaintiff
             A TTORNEYS A T L AW




                                             12   purports to explain “how” the accused products infringe the patents-in-suit through
                            M INNEAPOLIS




                                             13   claim charts attached to its First Amended Complaint, none of the charts contain
                                             14   plausible allegations regarding how any accused products meets each and every
                                             15   limitation of any charted claim. And, while Plaintiff’s indirect and willful
                                             16   infringement allegations may be lengthy, they largely contain threadbare recitations
                                             17   of the legal elements, failing to set forth sufficient or factual allegations that state a
                                             18   plausible claim for relief. Accordingly, Plaintiff’s complaint should also be
                                             19   dismissed under Rule 12(b)(6) of the Federal Rules of Civil Procedure for failure to
                                             20   allege facts supporting its claims.
                                             21   II.   FACTUAL BACKGROUND
                                             22         Original Complaint
                                             23         Plaintiff Endonovo filed the Complaint in this case on February 7, 2019.
                                             24   (Dkt. 1.) In its Complaint, Plaintiff asserted claims for direct, indirect, and willful
                                             25   infringement against the Caerus Defendants and another defendant, KVP
                                             26   International, Inc. (“KVP”). The patents asserted in the Original Complaint
                                             27   included: U.S. Patent Nos. 7,740,574, entitled “Electromagnetic Treatment
                                             28   Induction Apparatus and Method for Using Same;” 7,758,490, entitled “Integrated
                                                  MOTION TO DISMISS AMENDED                                               5:19-CV-00257-JAK-KK
                                                  COMPLAINT
                                                                                             -2-
                                           Case 5:19-cv-00257-JAK-KK Document 54 Filed 04/22/19 Page 9 of 28 Page ID #:1055



                                              1   Coil Apparatus for Therapeutically Treating Human and Animal Cells, Tissues and
                                              2   Organs with Electromagnetic Fields and Method for Using Same;” 8,961,385,
                                              3   entitled “Devices and Method for Treatment of Degenerative Joint Diseases with
                                              4   Electromagnetic Fields;” and 9,656,096, entitled “Methods and Apparatus for
                                              5   Electromagnetic Enhancement of Biochemical Signaling Pathways for Therapeutics
                                              6   and Prophylaxis in Plants, Animals and Humans.”
                                              7          First Amended Complaint
                                              8          On March 22, 2019, Defendants moved to dismiss Plaintiff’s Original
                                              9   Complaint pursuant to Federal Rule of Civil Procedure 12(b)(6) for failure to
                                             10   specifically identify facts necessary to support any infringement theory and for
R OBINS K APLAN LLP




                                             11   improper venue under Federal Rule of Civil Procedure 12(b)(3). (Dkt. 27.) Plaintiff
             A TTORNEYS A T L AW




                                             12   filed an ex parte motion to extend the deadlines on the motion and to file a motion
                            M INNEAPOLIS




                                             13   requesting venue discovery, which the Court granted. (Dkt. 39, 41.) On April 3,
                                             14   2019, Plaintiff filed a motion for venue discovery of the Caerus Defendants.
                                             15   (Dkt. 44.) Caerus Defendants opposed. (Dkt. 49.)
                                             16          Instead of responding to the Defendants’ motion to dismiss, on April 8, 2019,
                                             17   Plaintiff amended its Complaint. (Dkt. 46.) In addition to alleging infringement of
                                             18   the four originally asserted patents, Plaintiff asserted two new patents: U.S. Patent
                                             19   Nos. 10,207,122, entitled “Method and Apparatus for Electromagnetic
                                             20   Enhancement of Biochemical Signaling Pathways for Therapeutics and Prophylaxis
                                             21   in Plants, Animals and Humans;” and 10,226,640, entitled “Devices and Method
                                             22   for Treatment of Degenerative Joint Diseases with Electromagnetic Fields.” (Dkt.
                                             23   46, ¶ 7.) The six asserted patents are referred to collectively herein as the “patents-
                                             24   in-suit.”
                                             25          Direct infringement allegations
                                             26          A number of the Caerus Defendants’ products are accused of allegedly
                                             27   infringing the patents-in-suit. The First Amended Complaint accuses OrthoCor of
                                             28   infringement for selling its OrthoCor’s Active System product line. It includes two
                                                  MOTION TO DISMISS AMENDED                                            5:19-CV-00257-JAK-KK
                                                  COMPLAINT
                                                                                            -3-
                                           Case 5:19-cv-00257-JAK-KK Document 54 Filed 04/22/19 Page 10 of 28 Page ID #:1056



                                               1   images and a brief description of the products’ use based on material from
                                               2   OrthoCor’s website. (Id. at ¶¶ 67-68, 73.) The First Amended Complaint also
                                               3   accuses Caerus of selling the OrthoCor Active System separately from OrthoCor.
                                               4   (Id. at ¶¶ 71, 73.) The Caerus Defendants are also accused of selling additional,
                                               5   allegedly infringing products including the EMbrace Relief System, EMpower
                                               6   Device, and EMbrace L’il Back System. (Id. at ¶¶ 62-66, 73.) Lastly, the First
                                               7   Amended Complaint accuses KVP’s Cura line of products. (Id. at ¶¶ 57-61, 73.)
                                               8   Plaintiff claims that Orthocor supplies KVP with components for use in the KVP
                                               9   Cura products. (Id.)
                                              10         Plaintiff’s First Amended Complaint includes claim charts in an attempt to
R OBINS K APLAN LLP




                                              11   show how exemplary products infringe each limitation of one or more claim of the
             A TTORNEYS A T L AW




                                              12   asserted patents:
                            M INNEAPOLIS




                                              13

                                              14                                KVP Cura                     OrthoCor Active System
                                              15    ’574 Patent                 Exhibit E                    Exhibit F
                                              16    ’490 Patent                 Exhibit G                    Exhibit H
                                              17    ’385 Patent                 Exhibit I                    Exhibit J
                                              18    ’096 Patent                 Exhibit K                    Exhibit L
                                              19    ’122 Patent                 Exhibit S                    Exhibit T
                                              20    ’640 Patent                 Exhibit U                    Exhibit V
                                              21

                                              22         However, upon review, it is evident that none of the charts plausibly show
                                              23   claims of direct infringement for each of the above products and patents-in-suit.
                                              24   And this is because no chart explains how any accused product meets each and
                                              25   every limitation of any claim.
                                              26

                                              27

                                              28
                                                   MOTION TO DISMISS AMENDED                                             5:19-CV-00257-JAK-KK
                                                   COMPLAINT
                                                                                            -4-
                                           Case 5:19-cv-00257-JAK-KK Document 54 Filed 04/22/19 Page 11 of 28 Page ID #:1057



                                               1         For example, for the ’574 and ’490 patents, Plaintiff provides no explanation
                                               2   for how the limitation that requires “choosing a value of said at least one waveform
                                               3   parameter to satisfy a signal to noise ratio” is met. While each of the charts
                                               4   purports to provide “some” information, Plaintiff does not set forth how this
                                               5   particular claim limitation is met, instead merely cutting and pasting material from
                                               6   a website. (See, e.g., Dkt. 46-6 at 3 [Ex. F] (below); see also Dkt. 46-5 at 4 [Ex. E],
                                               7

                                               8

                                               9

                                              10
R OBINS K APLAN LLP




                                              11
             A TTORNEYS A T L AW




                                              12
                            M INNEAPOLIS




                                              13

                                              14

                                              15

                                              16
                                                   46-6 at 3 [Ex. F], 46-7 at 3 [Ex. G], 46-8 at 4 [Ex. H].) At best, as illustrated above,
                                              17
                                                   Plaintiff has charted that a PEMF waveform is delivered, but not how that
                                              18
                                                   waveform includes “a parameter to satisfy a signal to noise ratio model, so that said
                                              19
                                                   at least waveform is configured to be detectable in said target pathway structure
                                              20
                                                   above background activity in said target pathway structure.”
                                              21
                                                         For the ’385 Patent, Plaintiff fails to provide any explanation as to why the
                                              22
                                                   data and technical specifications it included in its charts would meet the limitation
                                              23
                                                   “the treatment regime comprises bursts of electromagnetic signals having a peak
                                              24
                                                   amplitude of less than 200 milliGuass.” (See e.g., Dkt. 46-10 at 3-4 [Ex. J] (below,
                                              25
                                                   emphasis added); and see Dkt. 46-9 at 4-5 [Ex. I].)
                                              26

                                              27

                                              28
                                                   MOTION TO DISMISS AMENDED                                             5:19-CV-00257-JAK-KK
                                                   COMPLAINT
                                                                                             -5-
                                           Case 5:19-cv-00257-JAK-KK Document 54 Filed 04/22/19 Page 12 of 28 Page ID #:1058



                                               1    applying a          Upon information and belief, the microcontroller is configured to drive
                                                    treatment regime    the applicator to deliver bursts of electromagnetic waves having a peak
                                               2    from the therapy    amplitude of less than 200 milliGauss.
                                               3    device, wherein
                                                    the treatment       Defendant Orthocor's assertion that the accused device delivers bursts of
                                               4    regime comprises    electromagnetic waves having a peak amplitude of 40,420 milliGauss or
                                                    bursts of           0.004042 Tesla is inaccurate and illogical.
                                               5    electromagnetic
                                                    waves having a      The current needed to generate a 0.004042 Tesla field would exceed 100
                                               6
                                                    peak amplitude of   Amperes.
                                               7    less than about
                                                    200 milliGauss,     This would far exceed the absolute maximum pulsed current rating of their
                                               8                        Class-E MOSFET switching element (Infineon BSP300) of a mere 0.76
                                                                        Amperes.
                                               9

                                              10
R OBINS K APLAN LLP




                                              11
             A TTORNEYS A T L AW




                                              12
                            M INNEAPOLIS




                                              13

                                              14

                                              15

                                              16

                                              17

                                              18
                                                         Plaintiff alleges that the “less than about 200 milliGauss” limitation is met
                                              19
                                                   solely based “upon information and belief.” There are no factual allegations that
                                              20
                                                   plausibly set forth “how” that limitation might be met. Plaintiff additionally
                                              21
                                                   appears to rely upon the current rating for a commercially available switching
                                              22
                                                   element, the Infineon BSP300, but has nowhere set forth an explanation for why
                                              23
                                                   that element is in any way relevant to the accused products.
                                              24
                                                         Similarly for the ’096 Patent, Plaintiff makes assumptions related to the
                                              25
                                                   limitation “a peak electric field between 1 to 100 V/m” without providing any
                                              26
                                                   support in the form of a factual allegation as to how the accused products induce “a
                                              27
                                                   peak electric field” within the claimed range. (Dkt. 46-11 at 3-4 [Ex. K], 46-12 at
                                              28
                                                   MOTION TO DISMISS AMENDED                                                   5:19-CV-00257-JAK-KK
                                                   COMPLAINT
                                                                                                -6-
                                           Case 5:19-cv-00257-JAK-KK Document 54 Filed 04/22/19 Page 13 of 28 Page ID #:1059



                                               1   3-4 [Ex. L].) At best, Plaintiff has charted that an electric field is induced, relying
                                               2   upon “information and belief” that the field is within the scope of the claim. The
                                               3   same is true for the ’122 Patent. Plaintiff’s claim charts include excerpts from the
                                               4   accused products’ technical specifications. (Dkt. 46-19 at 3 [Ex. S], 46-20 at 3
                                               5   [Ex. T].) But they nowhere explain why those specifications establish that the
                                               6   products “induce an electric field of amplitude of less than about [a] V/m.” Id.
                                               7         Lastly, for the ’640 Patent, Plaintiff’s chart states that the accused KVP
                                               8   product does not meet the limitation “having a peak amplitude within a range of
                                               9   between 50 and 200 milliGauss.” (Dkt. 46-21 at 3-4 [Ex. U] (stating the “Peak Amp
                                              10   is equivalent to approximately 40 milliGauss”).) This begs the question of why this
R OBINS K APLAN LLP




                                              11   product is accused of infringing this claim. Plaintiff also fails to explain how the
             A TTORNEYS A T L AW




                                              12   OrthoCor Active System meets this element, relying on an “information and belief”
                            M INNEAPOLIS




                                              13   statement, as well as a citation to a commercially available switching element, but
                                              14   never explaining why any of the cited material supports a plausible assertion that
                                              15   the accused product falls within the scope of the claim. (Dkt. 46-22 at 3-4 [Ex. V].)
                                              16         Indirect infringement allegations
                                              17         Plaintiff also asserts claims for indirect infringement pursuant to 35 U.S.C.
                                              18   § 271(b) for induced infringement. (Id. at Counts II, IV, VI, VIII, X, XII.) Plaintiff
                                              19   did not amend its allegations from the Original Complaint. In support of its
                                              20   inducement claims, Plaintiff alleges in its First Amended Complaint, without citing
                                              21   to any factual support, that all of the Defendants indirectly infringe by:
                                              22         supplying components and otherwise instructing, directing and/or
                                              23         requiring others, including each of the other Defendants, as well as
                                                         other suppliers, resellers, developers, distributors, customers,
                                              24         purchasers, consumers and/or other users to perform some or part of the
                                              25         steps of the ‘574 Patent’s method claims, whether literally or under the
                                                         doctrine of equivalents, where all such steps of the method claims are
                                              26
                                                         performed either by the Defendants or its suppliers, resellers,
                                              27         developers, distributors, customers, purchasers, consumers and/or other
                                                         users, or some combination thereof.
                                              28
                                                   MOTION TO DISMISS AMENDED                                              5:19-CV-00257-JAK-KK
                                                   COMPLAINT
                                                                                             -7-
                                           Case 5:19-cv-00257-JAK-KK Document 54 Filed 04/22/19 Page 14 of 28 Page ID #:1060



                                               1         Endonovo is informed and believes, and on that basis alleges, that
                                               2         Defendants, and each of them, knew or were willfully blind to the fact
                                                         that they each were inducing others, including each other, as well as
                                               3         other suppliers, resellers, developers, distributors, customers,
                                               4         purchasers, consumers and/or other users to infringe by practicing
                                                         either themselves or in conjunction with Defendants, one or more of the
                                               5         method claims of the ‘574 Patent.
                                               6
                                                         Endonovo is informed and believes, and on that basis alleges, that
                                               7         Defendants, and each of them, knowingly and actively aided and
                                                         abetted the direct infringement of the ‘574 Patent by instructing,
                                               8
                                                         directing, encouraging, and/or requiring others, including each of the
                                               9         other Defendants, as well as other suppliers, resellers, developers,
                                                         distributors, customers, purchasers, consumers and/or other users to use
                                              10
                                                         the ‘574 Infringing Products. . .
R OBINS K APLAN LLP




                                              11
                                                         Examples of wrongful instruction, encouragement, advertisement, and
             A TTORNEYS A T L AW




                                              12         distribution of guidelines can be seen on Defendants’ websites,
                            M INNEAPOLIS




                                              13         advertisements for the ‘574 Infringing Products, as well as Defendants’
                                                         own FAQ sheets, brochures, User Guides and Instruction Sheets for the
                                              14         ‘574 Infringing Products, which, among other things, instructs, and/or
                                              15         encourages combining the PEMF inductive devices to a brace or other
                                                         therapeutic device and/or item which is thereafter placed by the
                                              16         instructions near the location of the injured area requiring the therapy.
                                              17
                                                   (Id. at ¶¶ 92-95; see also ’490 Patent (¶¶ 117-120), ’385 Patent (¶¶ 141-144),
                                              18
                                                   ’096 Patent (¶¶ 166-169) , ’122 Patent (¶¶ 191-194), ’640 Patent (¶¶ 216-219)
                                              19
                                                   (alleging nearly identical language for each patent).)
                                              20
                                                         The First Amended Complaint does not contain any specific facts to support
                                              21
                                                   any of these boilerplate allegations. For example, despite alleging that Defendants
                                              22
                                                   “knew” or “knowingly” induced infringement, Plaintiff does not allege that Caerus
                                              23
                                                   or OrthoCor knew about any of the patents-in-suit. Plaintiff provides no specific
                                              24
                                                   facts as to how any of the Defendants allegedly induced infringement and pleads no
                                              25
                                                   allegations of any specific intent to deceive.
                                              26

                                              27

                                              28
                                                   MOTION TO DISMISS AMENDED                                           5:19-CV-00257-JAK-KK
                                                   COMPLAINT
                                                                                             -8-
                                           Case 5:19-cv-00257-JAK-KK Document 54 Filed 04/22/19 Page 15 of 28 Page ID #:1061



                                               1         Willfulness allegations
                                               2         The First Amended Complaint’s requests for a finding of willful
                                               3   infringement for each of the patents-in-suit are similarly threadbare and lack any
                                               4   allegations of knowledge of the patents-in-suit. Plaintiff alleges that “upon
                                               5   information and belief” Caerus and OrthoCor are aware of some of the inventor’s
                                               6   patents because they are in the same PEMF field as OrthoCor’s products and own
                                               7   patents. (Id. at ¶¶ 51-53.) The Original Complaint stated only that OrthoCor and
                                               8   Caerus “must be aware” of the patents. (Dkt. 1 ¶¶ 43-47.) Despite the change from
                                               9   “must be aware” to “are aware,” Plaintiff fails to plead any facts to make this
                                              10   plausible, including any facts that would demonstrate that the Caerus Defendants
R OBINS K APLAN LLP




                                              11   were in fact aware of any of the patents-in-suit prior to Plaintiff’s filing of this
             A TTORNEYS A T L AW




                                              12   lawsuit. At most, Plaintiff adds factual allegations that OrthoCor submitted a
                            M INNEAPOLIS




                                              13   510(K) in 2009 that listed products that Plaintiff baldly asserts were “protected by
                                              14   the Patents-in-Suit and sold by the owner of the Patents-in-Suit.” (Dkt. 46 ¶ 54.)
                                              15   The only other allegation of willfulness is similarly conclusory: “Endonovo is
                                              16   informed and believes, and on that basis alleges, that the infringement of the
                                              17   [patent-in-suit] by Defendants, and each of them, is and has been intentional, willful
                                              18   and without regard to Endonovo’s rights. Defendants, and each of them, are aware
                                              19   of Dr. Pilla and his pioneering EMF research and the patents he obtained while
                                              20   conducting that research, which Endonovo now owns.” (Id. at ¶¶ 86, 111, 135, 160,
                                              21   185, 210.) There are zero specific factual allegations in the First Amended
                                              22   Complaint that Caerus or OrthoCor actually knew about any of the patents-in-suit.
                                              23         Venue Allegations
                                              24         The First Amended Complaint did not add any factual allegations related to
                                              25   venue. The only allegation regarding venue states:
                                              26         Venue is also proper in this court pursuant to 28 United States Code
                                              27         sections 1391 and 1400 where these Defendants reside, or have
                                              28
                                                   MOTION TO DISMISS AMENDED                                              5:19-CV-00257-JAK-KK
                                                   COMPLAINT
                                                                                              -9-
                                           Case 5:19-cv-00257-JAK-KK Document 54 Filed 04/22/19 Page 16 of 28 Page ID #:1062



                                               1          committed acts of infringement within this district and have a regular
                                               2          and established place of business.

                                               3
                                                   (Dkt. 46 ¶ 25.)

                                               4
                                                          The First Amended Complaint also states that Caerus is a “corporation

                                               5
                                                   organized under the laws of the State of Minnesota,” with its principal place

                                               6
                                                   of business in Minnesota (Dkt. 46 ¶ 18), and that OrthoCor is a “corporation

                                               7
                                                   organized under the laws of the State of Delaware,” with its principal place of

                                               8
                                                   business in Minnesota (Dkt. 46 ¶ 17).

                                               9
                                                   III.   PLAINTIFF’S FIRST AMENDED COMPLAINT AGAINST THE
                                                          CAERUS DEFENDANTS SHOULD BE DISMISSED UNDER FED. R.
                                              10          CIV. P. 12(B)(3) FOR IMPROPER VENUE OR, ALTERNATIVELY,
                                                          TRANSFERRED
R OBINS K APLAN LLP




                                              11
             A TTORNEYS A T L AW




                                                          Under Federal Rule of Civil Procedure 12(b)(3), a complaint may be
                                              12
                            M INNEAPOLIS




                                                   dismissed for improper venue. See Fed. R. Civ. P. 12(b)(3). Plaintiff bears the
                                              13
                                                   burden of proving that venue is proper in the chosen district. California Expanded
                                              14
                                                   Metal Products Co. v. Klein, Case No. CV18-00242 DDP (MRWx), 2018 U.S.
                                              15
                                                   Dist. LEXIS 118254, at *3 (C.D. Cal. Apr. 30, 2018) (citation omitted).
                                              16
                                                          If a case has been filed in the wrong judicial district or division, the court
                                              17
                                                   must “dismiss [the complaint], or if it be in the interests of justice, transfer such
                                              18
                                                   case to any district or division in which it could have been brought.” 28 U.S.C.
                                              19
                                                   § 1406(a). If venue is improper and the defendant makes a timely objection, transfer
                                              20
                                                   or dismissal is mandatory. See id.; Abrams Shell v. Shell Oil Co., 165 F. Supp. 2d
                                              21
                                                   1096, 1102 (C.D. Cal. 2001) (Where venue is improper, a court must dismiss or
                                              22
                                                   transfer under 28 U.S.C. § 1406.”) (emphasis in original).
                                              23

                                              24
                                                          A.    Venue Is Improper In The Central District Of California,
                                                                Warranting Dismissal Pursuant To FRCP 12(b)(3)
                                              25
                                                          For patent infringement claims, venue is proper in (1) any judicial district
                                              26
                                                   where the defendant resides, or (2) any judicial district where the defendant has
                                              27
                                                   committed acts of infringement and has a regular and established place of business.
                                              28
                                                   MOTION TO DISMISS AMENDED                                              5:19-CV-00257-JAK-KK
                                                   COMPLAINT
                                                                                             - 10 -
                                           Case 5:19-cv-00257-JAK-KK Document 54 Filed 04/22/19 Page 17 of 28 Page ID #:1063



                                               1   28 U.S.C. § 1400(b). The provisions of § 1400(b) are not to be liberally construed.
                                               2   Schnell v. Peter Eckrich & Sons, Inc., 365 U.S. 260 (1961). Plaintiff has not even
                                               3   attempted to demonstrate that either of the statutory requirements is met in this
                                               4   District. They are not.
                                               5         The first prong for determining patent venue is “where the defendant
                                               6   resides.” § 1400(b). The Supreme Court clarified in TC Heartland that for purposes
                                               7   of Section 1400(b), a domestic corporation “resides” only in its state of
                                               8   incorporation. TC Heartland LLC v. Kraft Foods Grp. Brands LLC, 137 S. Ct.
                                               9   1514, 1516-19 (2017). Here, it is undisputed that Caerus, a domestic corporation, is
                                              10   incorporated in the state of Minnesota, and not in the Central District of California.
R OBINS K APLAN LLP




                                              11   (Dkt. 46 ¶ 18.) Similarly, it is undisputed that OrthoCor is a domestic corporation
             A TTORNEYS A T L AW




                                              12   incorporated in the state of Delaware, and not in the Central District of California.
                            M INNEAPOLIS




                                              13   (Id. at ¶ 17.) As such, the Central District of California cannot be the judicial
                                              14   district where Caerus or OrthoCor “resides” for purposes of Section 1400(b).
                                              15   Accordingly, because the Caerus Defendants do not “reside” in this judicial district,
                                              16   venue is improper under the first prong.
                                              17         The second prong for determining patent venue is “where the defendant has
                                              18   committed acts of infringement and has a regular and established place of
                                              19   business.” § 1400(b). “In assessing whether a defendant has a regular and
                                              20   established place of business in a district, the court determines whether the
                                              21   defendant does business in the district through a permanent and continuous
                                              22   presence there.” Prolacta Bioscience, Inc. v. Ni-Q, LLC, CV 17-04071 SJO (Ex),
                                              23   2017 U.S. Dist. LEXIS 217030, *16 (C.D. Cal. Aug. 7, 2017). It is Plaintiff’s
                                              24   burden to make this showing. Id. Plaintiff in this case made no such effort.
                                              25         The Federal Circuit has set forth three factors to show a “regular and
                                              26   established place of business” under Section 1400(b):
                                              27         (1) [T]here must be a physical place in the district; (2) it must be a
                                              28         regular and established place of business; and (3) it must be the place
                                                   MOTION TO DISMISS AMENDED                                             5:19-CV-00257-JAK-KK
                                                   COMPLAINT
                                                                                            - 11 -
                                           Case 5:19-cv-00257-JAK-KK Document 54 Filed 04/22/19 Page 18 of 28 Page ID #:1064



                                               1         of the defendant. If any statutory requirement is not satisfied, venue is
                                               2         improper under § 1400(b).

                                               3
                                                   In re Cray Inc., 871 F.3d 1355, 1360 (Fed. Cir. 2017).

                                               4
                                                         Plaintiff fails to plead any of these factors. Under the first factor, Plaintiff

                                               5
                                                   fails to allege that Caerus or OrthoCor have a “physical, geographical location in

                                               6
                                                   the district from which the business of the defendant is carried out.” Id. at 1362; see

                                               7
                                                   Dkt. 46 ¶ 25. Nor has Plaintiff alleged any facts to demonstrate that OrthoCor or

                                               8
                                                   Caerus have a “permanent and continuous presence there.” Prolacta, 2017 U.S.

                                               9
                                                   Dist. LEXIS 217030 at *16; see also Kandefer v. Digitized Audio Communs., 1994

                                              10
                                                   U.S. Dist. LEXIS 6647, *10 (N.D. Cal. Mar. 23, 1994) (“the defendant must be
                                                   doing business in the district through a permanent and continuous presence and be
R OBINS K APLAN LLP




                                              11
             A TTORNEYS A T L AW




                                              12
                                                   regularly engaged in carrying on a substantial part of his ordinary business on a
                            M INNEAPOLIS




                                              13
                                                   permanent basis.”) (internal citations and quotations omitted). This is not surprising,

                                              14
                                                   as the First Amended Complaint states, explicitly, that OrthoCor and Caerus are

                                              15
                                                   Minnesota-based businesses. (Dkt. 46 ¶¶ 17-18.)

                                              16
                                                         Under the second and third factors, the established place of business must be

                                              17
                                                   “regular” and the “place of the defendant.” “A business may be ‘regular,’ for

                                              18
                                                   example, if it operates in a ‘steady[,] uniform[,] orderly[, and] methodical’ manner.

                                              19
                                                   In other words, sporadic activity cannot create venue.” In re Cray, 871 F.3d at 1362

                                              20
                                                   (citations omitted). Plaintiff provides no allegations in relation to either factor.

                                              21
                                                         Plaintiff’s allegations related to sales to third parties within California, or

                                              22
                                                   sales of components to KVP within the district (unrelated to its venue allegations),

                                              23
                                                   do not remedy the issue. Numerous courts have held that selling defendant’s

                                              24
                                                   products through an independent distributor is not sufficient to satisfy the patent

                                              25
                                                   venue statute. See Fox Factory, Inc. v. SRAM, LLC, No. 3:16-cv-00506-WHO, 2018

                                              26
                                                   U.S. Dist. LEXIS 3281, at *11 (N.D. Cal. Jan. 8, 2018) (Independent dealers in a

                                              27
                                                   district do not qualify as a “regular and established place of business”); Reflection,

                                              28
                                                   LLC v. Spire Collective LLC, No. 17CV1603- GPC(BGS), 2018 U.S. Dist. LEXIS
                                                   MOTION TO DISMISS AMENDED                                              5:19-CV-00257-JAK-KK
                                                   COMPLAINT
                                                                                             - 12 -
                                           Case 5:19-cv-00257-JAK-KK Document 54 Filed 04/22/19 Page 19 of 28 Page ID #:1065



                                               1   2429, at *8-9 (S.D. Cal. Jan. 5, 2018) (storing products in an independent
                                               2   distributor’s warehouse and selling products in the state through a third party are
                                               3   not sufficient to show venue under § 1400(b)); Symbology Innovations, LLC v. Lego
                                               4   Sys., Inc., 282 F. Supp. 3d 916, 931 (E.D. Va. 2017) (a subsidiary’s three locations
                                               5   cannot be imputed to the parent company for purposes of venue because the
                                               6   subsidiary is a distinct corporate entity). Plaintiff has not pled that Caerus and
                                               7   OrthoCor have regular and established places of business in the Central District of
                                               8   California.1
                                               9         In applying § 1400(b), it is important “not to conflate showings that may be
                                              10   sufficient for other purposes, e.g., personal jurisdiction or the general venue statute,
R OBINS K APLAN LLP




                                              11   with the necessary showing to establish proper venue in patent cases.” Cray, 871
             A TTORNEYS A T L AW




                                              12   F.3d at 1361. The “regular and established place of business standard requires more
                            M INNEAPOLIS




                                              13   than the minimum contacts necessary for establishing personal jurisdiction or for
                                              14   satisfying the doing business standard of the general venue statute, 28 U.S.C.
                                              15   1391(c).” Id. (citation omitted). The standard for patent venue is stricter and more
                                              16   exacting and must be proved independently of personal jurisdiction. Plaintiff has
                                              17   not done so.
                                              18         Because Plaintiff has not alleged facts sufficient to satisfy the rigors of
                                              19   Section 1400(b), the Court should dismiss the First Amended Complaint against
                                              20   Caerus and OrthoCor under Fed. R. Civ. P. 12(b)(3).
                                              21         B.       In The Alternative, The Action Should Be Transferred To The
                                              22
                                                                  District Of Minnesota Under 28 U.S.C. § 1406(a)

                                              23         It is well established that “proper venue under [§] 1400(b) must be
                                              24   established as to . . . each defendant.” See 8-21 Chisum on Patents 21.02[2][f]
                                              25   (2017); see also Presidio Home Care, LLC v. B-East, LLC, No. CV 14-1864
                                              26   RSWL, 2014 U.S. Dist. LEXIS 82686, at *3-4 (C.D. Cal. June 13, 2014). Where
                                              27   1
                                                     OrthoCor and Caerus also deny that any acts of infringement were committed in
                                              28   this district pursuant to Section 1400(b).
                                                   MOTION TO DISMISS AMENDED                                             5:19-CV-00257-JAK-KK
                                                   COMPLAINT
                                                                                            - 13 -
                                           Case 5:19-cv-00257-JAK-KK Document 54 Filed 04/22/19 Page 20 of 28 Page ID #:1066



                                               1   venue is plainly improper as to at least one defendant in a multi-defendant case,
                                               2   courts have discretion to transfer the entire case to another forum that would be
                                               3   proper for all the defendants. See Cottman Transmission Sys., Inc. v. Martino, 36
                                               4   F.3d 291, 296 (3rd Cir. 1994).
                                               5         In the context of a motion to transfer under 28 U.S.C. § 1406(a), the relevant
                                               6   inquiry is whether the transferee venue is a district “in which it could have been
                                               7   brought.” 28 U.S.C. § 1406(a). There is no question that Plaintiff could have
                                               8   brought this action against OrthoCor and Caerus in the District of Minnesota. Given
                                               9   that the First Amended Complaint concedes that OrthoCor and Caerus have
                                              10   principal places of business in Minnesota, it is in Minnesota that OrthoCor and
R OBINS K APLAN LLP




                                              11   Caerus regularly conduct business, maintain facilities, and employ personnel. Thus,
             A TTORNEYS A T L AW




                                              12   venue is proper in the District of Minnesota for OrthoCor and Caerus. See In re
                            M INNEAPOLIS




                                              13   Cray Inc., 871 F.3d 1355, 1360 (Fed. Cir. 2017). Additionally, the third defendant,
                                              14   KVP, has consented to the jurisdiction of the District of Minnesota should this case
                                              15   be transferred. (Dkt. 30.) Therefore, venue would be proper in the District of
                                              16   Minnesota.
                                              17         To the extent the Court chooses transfer over dismissal based on improper
                                              18   venue of the Caerus Defendants, it should transfer the entire action (i.e., KVP as
                                              19   well) to the District of Minnesota. Outside of the allegations against OrthoCor and
                                              20   Caerus for selling allegedly infringing products, the First Amended Complaint also
                                              21   alleges that Caerus and OrthoCor supply components to KVP’s allegedly infringing
                                              22   product. KVP, accordingly, is central to some of the same claims against OrthoCor
                                              23   and Caerus. If the case against KVP were severed and not transferred along with
                                              24   the case against OrthoCor and Caerus (which it should not be), Plaintiff would need
                                              25   to prove at least some of the same claims and overcome the same affirmative
                                              26   defenses in both the Central District of California and the District of Minnesota.
                                              27   Having two courts decide on the same claims in two separate forums would be
                                              28   undoubtedly inefficient. Thus, for the sake of judicial efficiency, and to avoid
                                                   MOTION TO DISMISS AMENDED                                           5:19-CV-00257-JAK-KK
                                                   COMPLAINT
                                                                                           - 14 -
                                           Case 5:19-cv-00257-JAK-KK Document 54 Filed 04/22/19 Page 21 of 28 Page ID #:1067



                                               1   litigating the same issues in two places, the entirety of this case should be
                                               2   transferred. See Cottman, 36 F.3d at 296.
                                               3         In Cottman, for example, the Third Circuit reversed the trial court’s finding
                                               4   that venue in the Eastern District of Pennsylvania was proper for one defendant, but
                                               5   did not dismiss the case against the other defendant for which venue was improper.
                                               6   Cottman, 36 F.3d at 296-97. Instead, the court concluded that the proper procedure
                                               7   was to transfer the entire case to the Eastern District of Michigan under Section
                                               8   1406(a), reasoning that the defendant for which venue was improper in
                                               9   Pennsylvania was “directly connected to the main issues” that gave rise to the
                                              10   plaintiff’s claims and that litigating those claims in separate courts would not be
R OBINS K APLAN LLP




                                              11   “consistent with the sound exercise of discretion.” Id.
             A TTORNEYS A T L AW




                                              12         Similarly, here, should the Court decide to transfer (not dismiss) the claims
                            M INNEAPOLIS




                                              13   against OrthoCor and Caerus, Section 1406(a) calls for all parties to be transferred
                                              14   to the District of Minnesota, where overlapping issues can be tried in the same
                                              15   forum. See, e.g., Cottman, 36 F.3d at 296.
                                              16   IV.   PLAINTIFF’S DIRECT, INDIRECT, AND WILLFUL
                                              17         INFRINGEMENT CLAIMS SHOULD BE DISMISSED UNDER FED.
                                                         R. CIV. P. 12(B)(6) FOR FAILURE TO STATE A CLAIM
                                              18

                                              19         Under Federal Rule of Civil Procedure 12(b)(6), a complaint must be
                                              20   dismissed when a plaintiff’s allegations fail to set forth facts that, if true, would
                                              21   entitle the plaintiff to relief. Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007);
                                              22   Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009). To adequately plead a claim, a plaintiff
                                              23   must provide “more than labels and conclusions, and a formulaic recitation of the
                                              24   elements of a cause of action will not do.” Twombly, 550 U.S. at 555 (citation
                                              25   omitted). In considering a motion to dismiss, a court accepts a plaintiff’s well-
                                              26   pleaded factual allegations as true and construes all factual inferences in light most
                                              27   favorable to the plaintiff. See, e.g., Manzarek v. St. Paul Fire & Marine Ins. Co.,
                                              28
                                                   MOTION TO DISMISS AMENDED                                              5:19-CV-00257-JAK-KK
                                                   COMPLAINT
                                                                                             - 15 -
                                           Case 5:19-cv-00257-JAK-KK Document 54 Filed 04/22/19 Page 22 of 28 Page ID #:1068



                                               1   519 F.3d 1025, 1031 (9th Cir. 2008). However, a court is not required to accept as
                                               2   true legal conclusions couched as factual allegations. Iqbal, 556 U.S. at 678.
                                               3         A.     Plaintiff’s Direct Infringement Claims Should Be Dismissed For
                                               4                Failure To Sufficiently Allege Facts That Support A Claim For
                                                                Direct Infringement
                                               5

                                               6         Allegations of direct infringement are subject to the pleading standards of
                                               7   Twombly and Iqbal requiring plaintiffs to demonstrate a “plausible claim for relief.”
                                               8   Prolacta Bioscience, 2017 U.S. Dist. LEXIS 217030 at *7. To plead direct
                                               9   infringement of each patent-in-suit under the pleading standards of Twombly and
                                              10   Iqbal, Plaintiff’s First Amended Complaint “must include allegations sufficient to
R OBINS K APLAN LLP




                                              11   permit [the] court to infer that the accused product infringes each element of at least
             A TTORNEYS A T L AW




                                              12   one claim.” TeleSign Corp. v. Twilio, Inc., No. CV 16-2106 PSG, 2016 U.S. Dist.
                            M INNEAPOLIS




                                              13   LEXIS 123516, at *3 (C.D. Cal. Aug. 3, 2016); see also e.Digital Corp. v. iBaby
                                              14   Labs, Inc., No. 15-cv-05790-JST, 2016 U.S. Dist. LEXIS 111689, at *13 (N.D. Cal.
                                              15   Aug. 22, 2016) (holding to plausibly allege infringement plaintiff needed to map
                                              16   each of the limitations of the claim to factual allegations within the complaint).
                                              17         This court has found that a plaintiff must not only map the products to the
                                              18   claim elements but must “draw any parallels between the accused products and the
                                              19   claim elements” in a manner that permits the Court to plausibly infer that each
                                              20   claim limitation is met. N. Star Innovations, Inc. v. Etron Tech. Am. Inc., CV 8:16-
                                              21   00599 SJO (FFMxx), 2016 U.S. Dist. LEXIS 188041, at *11-12 (C.D. Cal. Sept.
                                              22   21, 2016). “After all, if it is not plausible, after reading a complaint, that the
                                              23   accused infringer’s product reads on a limitation in one asserted claim from a
                                              24   patent-in-suit, then it is not plausible that the accused infringer actually infringes
                                              25   the patent claim (or the patent).” N. Star Innovations v. Micron Tech, Inc., Civil
                                              26   Action NO. 17-506-LPS-CJB, 2017 U.S. Dist. LEXIS 189624, at *3 (D. Del. Nov.
                                              27   16, 2017); see also Atlas IP, LLC v. Exelon Corp., 189 F. Supp. 3d 768, 775 (N.D.
                                              28
                                                   MOTION TO DISMISS AMENDED                                              5:19-CV-00257-JAK-KK
                                                   COMPLAINT
                                                                                             - 16 -
                                           Case 5:19-cv-00257-JAK-KK Document 54 Filed 04/22/19 Page 23 of 28 Page ID #:1069



                                               1   Ill. 2016) (“[F]actual allegations that do not permit a court to infer that the accused
                                               2   product infringes each element of at least one claim are not suggestive of
                                               3   infringement—they are merely compatible with infringement.”).
                                               4         In N. Star Innovations v. Etron, this Court found that the complaint lacked “a
                                               5   single factual allegation concerning the structure and operation of the 512Mb
                                               6   DDR2 SDRAM and 256Mb DDR SDRAM instrumentalities accused of infringing
                                               7   one or more claims of the Asserted Patents.” 2016 U.S. Dist. LEXIS 188041 at *12-
                                               8   13. In granting the defendant’s motion to dismiss in part, the Court required the
                                               9   plaintiff to “take care to describe the features and components of the 512Mb DDR2
                                              10   SDRAM and 256Mb DDR SDRAM with a level of detail sufficient to plausibly
R OBINS K APLAN LLP




                                              11   demonstrate how each limitation is practiced by [defendant]’s products.” Id.
             A TTORNEYS A T L AW




                                              12         And in Atlas IP, a Northern District of Illinois Court dismissed an amended
                            M INNEAPOLIS




                                              13   complaint without leave to amend for failure to state a claim for relief under Fed. R.
                                              14   Civ. P. 12(b)(6) despite the plaintiff including a table purporting to show how the
                                              15   products in that case allegedly practiced each of the claim limitations. 189 F. Supp.
                                              16   3d at 774. In that case, the defendant alleged that the plaintiff failed to allege
                                              17   specific claim limitations, despite providing some explanation of the accused in
                                              18   relation to the claim limitations generally. The court, in a detailed analysis of the
                                              19   claim limitations agreed, finding the plaintiff’s claim for relief rests on untenable
                                              20   positions and incorrect claim constructions. Id. at 776 (“In short, [plaintiff] has
                                              21   brought a hopeless lawsuit of precisely the sort that the last decade’s interpretation
                                              22   of and amendments to the Rules were intended to dispose of quickly and even to
                                              23   deter outright.”) Because the plaintiff’s entire argument for infringement was
                                              24   speculative, the court held that amendment would be futile and dismissed the case.
                                              25   Id. at 778.
                                              26         “There needs to be some facts alleged that articulate why it is plausible that
                                              27   the other party’s product infringes that patent claim—not just the patentee asserting,
                                              28   in conclusory fashion, that it is so.” North Star v. Micron Tech, Inc., 2017 U.S.
                                                   MOTION TO DISMISS AMENDED                                              5:19-CV-00257-JAK-KK
                                                   COMPLAINT
                                                                                             - 17 -
                                           Case 5:19-cv-00257-JAK-KK Document 54 Filed 04/22/19 Page 24 of 28 Page ID #:1070



                                               1   Dist. LEXIS 189624 at *5 (emphasis in original). Plaintiff “needs to plead facts that
                                               2   say something about what that view is—about what the accused product contains
                                               3   that meets these claim limitations (and the others) and that helps the Court
                                               4   understand why it is plausible that this is so.” Id. at *6-7. “If a plaintiff does not do
                                               5   this, how can the Court conclude that it is plausible that the claim limitations are
                                               6   met by the accused product? The Court would basically just have to take Plaintiff’s
                                               7   word for it, or assume the Plaintiff must have a good answer that it will later share
                                               8   when it deems the time to be right. That is not what the Twombly/Iqbal standard
                                               9   requires.” Id. at *8. Plaintiff’s First Amended Complaint fails to describe the
                                              10   features and components of the accused products with a “level of detail sufficient to
R OBINS K APLAN LLP




                                              11   plausibly demonstrate how each limitation is practiced” by the accused products. Id.
             A TTORNEYS A T L AW




                                              12   Specifically, in cases of “complicated technology”—such as here—“more is likely
                            M INNEAPOLIS




                                              13   going to be necessary.” Id. at *9. Plaintiff does not have to prove infringement at
                                              14   the pleading stage, “but it does have to write a complaint (construing the allegations
                                              15   in the light most favorable to the plaintiff) that makes it plausible to think a
                                              16   defendant has infringed at least one claim of any asserted patent.” Id. at *9 (citation
                                              17   omitted, emphasis added).
                                              18         Plaintiff has not met this burden. As explained above, Plaintiff has failed to
                                              19   provide sufficient factual explanation for what it is about the accused products that
                                              20   leads Plaintiff to believe that any of them meet each and every limitation of any of
                                              21   the charted claims. Id.; see Section II, above.
                                              22         Plaintiff has not pleaded facts relating to these claim limitations, sufficient to
                                              23   explain why it is plausible that Defendants’ products satisfy those elements of the
                                              24   claim. Thus, because Plaintiff has failed—for a second time— to plead facts
                                              25   sufficient to support an inference that even one of the accused products practices all
                                              26   the limitations of one asserted claim of each of the patents-in-suit, its direct
                                              27   infringement claims should be dismissed without leave to amend.
                                              28
                                                   MOTION TO DISMISS AMENDED                                              5:19-CV-00257-JAK-KK
                                                   COMPLAINT
                                                                                             - 18 -
                                           Case 5:19-cv-00257-JAK-KK Document 54 Filed 04/22/19 Page 25 of 28 Page ID #:1071



                                               1         B.     Plaintiff’s Indirect Infringement Claims Should Be Dismissed For
                                               2                Failure To Sufficiently Allege Facts That Support A Claim For
                                                                Indirect Infringement
                                               3

                                               4         Plaintiff accuses the Caerus Defendants of indirect infringement of each of
                                               5   the patents-in-suit under 35 U.S.C. § 271(b). (Dkt. 46 at Counts II, IV, VI, VIII, X,
                                               6   XII.) Under 35 U.S.C. § 271(b), “[w]hoever actively induces infringement of a
                                               7   patent shall be liable as an infringer.” A plaintiff alleging induced infringement
                                               8   must show that the alleged inducer (1) knew of the patent, (2) knowingly induced
                                               9   the infringing acts, and (3) possessed a specific intent to encourage another’s
                                              10   infringement of the patent. Vita-Mix Corp. v. Basic Holding, Inc., 581 F.3d 1317,
R OBINS K APLAN LLP




                                              11   1328 (Fed. Cir. 2009) (citing DSU Med. Corp. v. JMS Co., 471 F.3d 1293, 1304
             A TTORNEYS A T L AW




                                              12   (Fed. Cir. 2006)). Specifically, induced infringement requires “‛knowledge of the
                            M INNEAPOLIS




                                              13   existence of the patent that is [allegedly] infringed’ as well as ‘knowledge that the
                                              14   acts [at issue] constitute patent infringement.’” Princeton Dig. Image Corp. v.
                                              15   Ubisoft Entm’t SA, Civil Action No. 13-335-LPS-CJB, 2016 WL 6594076, at *4
                                              16   (D. Del. Nov. 4, 2016) (quoting Global-Tech Appliances, Inc. v. SEB S.A., 563 U.S.
                                              17   754, 765-66 (2011)). A plaintiff asserting a claim of induced infringement must
                                              18   also demonstrate direct infringement. Cross Medical Prods., Inc. v. Medtronic
                                              19   Sofamor Danek, Inc., 424 F.3d 1293, 1312 (Fed. Cir. 2005); TeleSign Corp., 2016
                                              20   U.S. Dist. LEXIS 123516, at *11.
                                              21         Plaintiff’s indirect infringement claims fail because Plaintiff has not
                                              22   adequately pled direct infringement for the reasons discussed above.2 But even
                                              23
                                                   2
                                                    Plaintiff also suggests that the Caerus Defendants allegedly indirectly infringe the
                                              24   patents-in-suit by inducing third parties “to perform all or some of the steps of the
                                              25   method claims.” (Dkt. 46 ¶ 74 [emphasis added].) To infringe a method claim, all
                                                   of the steps of the method must be performed by, or be attributable to, a single
                                              26   entity. Akamai Techs., Inc. v. Limelight Networks, Inc., 797 F.3d 1020, 1022 (Fed.
                                              27   Cir. 2015). When more than one actor is involved in practicing the steps, the actions
                                                   of those actors may be attributable to a single defendant for the purpose of
                                              28
                                                   MOTION TO DISMISS AMENDED                                            5:19-CV-00257-JAK-KK
                                                   COMPLAINT
                                                                                            - 19 -
                                           Case 5:19-cv-00257-JAK-KK Document 54 Filed 04/22/19 Page 26 of 28 Page ID #:1072



                                               1   assuming Plaintiff had set forth a plausible claim for direct infringement (which it
                                               2   did not), its indirect infringement claim cannot survive a motion to dismiss.
                                               3   Plaintiff fails to plead any facts to support its allegations regarding the other
                                               4   elements of those indirect infringement claims. For example, Plaintiff fails to plead
                                               5   the first element—that the Caerus Defendants knew of any patent-in-suit—with any
                                               6   specificity. Although the First Amended Complaint vaguely states that Caerus and
                                               7   OrthoCor were aware of potentially related patents or products allegedly covered by
                                               8   the patents-in-suit (Dkt. 46 ¶¶ 53-54), it does not contain any facts that Caerus or
                                               9   OrthoCor indeed did know about the patents-in-suit.
                                              10         Furthermore, Plaintiff fails to not only plead any factual allegations related to
R OBINS K APLAN LLP




                                              11   the third element of induced infringement—that defendant possessed a specific
             A TTORNEYS A T L AW




                                              12   intent to encourage another’s infringement of the patent—Plaintiff utterly failed to
                            M INNEAPOLIS




                                              13   even provide a legal recitation of this element. In fact, Plaintiff’s First Amended
                                              14   Complaint does not even cite the words “intent” or “intend” in relation to its
                                              15   induced infringement claim. (See generally id. at Counts II, IV, VI, VIII, X, XIII.)
                                              16         Lastly, Plaintiff’s conclusory allegations of “wrongful instruction,
                                              17   encouragement, advertisement, and distribution of guidelines” on the Caerus
                                              18   Defendants’ “websites, advertisements, . . . FAQ sheets, brochures, User Guides,
                                              19   and Instruction Sheets” to generally allege knowledge of inducement are
                                              20   insufficient because Plaintiff has utterly failed to explain how these materials reflect
                                              21   knowledge of inducement or an intent to encourage infringement. See Takeda
                                              22   Pharms. U.S.A., Inc. v. West-Ward Pharm. Corp., 188 F. Supp. 3d 367, 377-78 (D.
                                              23   Del. May 18, 2016). The mere fact that an allegedly infringing device comes with
                                              24   instructions or is listed in written materials does not give rise to a plausible claim of
                                              25

                                              26   infringement where one entity directs or controls the other’s performance or the
                                              27
                                                   actors form a joint enterprise. Id. at 1022. Plaintiff fails to include any factual
                                                   allegations in the First Amended Complaint that plausibly give rise to an inference
                                              28   of divided infringement.
                                                   MOTION TO DISMISS AMENDED                                             5:19-CV-00257-JAK-KK
                                                   COMPLAINT
                                                                                             - 20 -
                                           Case 5:19-cv-00257-JAK-KK Document 54 Filed 04/22/19 Page 27 of 28 Page ID #:1073



                                               1   inducement against the supplier without an explanation of how those instructions or
                                               2   materials demonstrate knowledge and an intent to induce the user of the device to
                                               3   infringe. Plaintiff offers none.
                                               4         This blatant failure to provide either factual allegations or the required legal
                                               5   elements of an induced infringement claim is fatal. See Vita-Mix, 581 F.3d at 1328.
                                               6   Its claims must be dismissed.
                                               7         C.     Plaintiff’s Willful Infringement Claims Should Be Dismissed For
                                               8                Failure To Sufficiently Allege Facts That Support A Claim For
                                                                Willful Infringement
                                               9

                                              10         Plaintiff’s allegations that OrthoCor and Caerus have willfully infringed the
R OBINS K APLAN LLP




                                              11   patents-in-suit are similarly deficient. (Dkt. 46 ¶¶ 86, 111, 135, 160, 185, 210.) A
             A TTORNEYS A T L AW




                                              12   plausibly pleaded claim for willful infringement requires knowledge of the patent or
                            M INNEAPOLIS




                                              13   patents at issue. See Valinge Innovation AB v. Halstead New England Corp., Civil
                                              14   Action. 16-1082-LPS-CJB, 2018 WL 2411218, at *13 (D. Del. May 29, 2018).
                                              15         Here, Plaintiff merely states that “Endonovo is informed and believes, and on
                                              16   that basis alleges, that the infringement of the [patent-in-suit] by Defendants, and
                                              17   each of them, is and has been intentional, willful and without regard to Endonovo’s
                                              18   rights.” (Dkt. 46 ¶¶ 86, 111, 135, 160, 185, 210.) Plaintiff does not even provide the
                                              19   proper elements of a willful infringement claim under the Supreme Court’s
                                              20   guidance in Halo Elecs., Inc. v. Pulse Elecs., Inc., 136 S. Ct. 1923, 1932 (2016)
                                              21   (holding enhanced damages should generally be reserved for egregious cases
                                              22   beyond typical infringement and described the conduct as “wanton, malicious, bad-
                                              23   faith, deliberate, consciously wrongful, flagrant, or—indeed—characteristic of a
                                              24   pirate.”) Further, as noted above, with respect to the asserted patents-in-suit,
                                              25   Plaintiff does not attempt to allege that OrthoCor or Caerus had any knowledge of
                                              26   the patents-in-suit. (See Dkt. 46 ¶¶ 86, 111, 135, 160, 185, 210) (alleging only
                                              27   knowledge of related patents and products that Plaintiff states—without any
                                              28
                                                   MOTION TO DISMISS AMENDED                                            5:19-CV-00257-JAK-KK
                                                   COMPLAINT
                                                                                            - 21 -
                                           Case 5:19-cv-00257-JAK-KK Document 54 Filed 04/22/19 Page 28 of 28 Page ID #:1074



                                               1   support— embody the patents-in-suit). Plaintiff also fails to allege facts sufficient
                                               2   to infer willful misconduct that meets the standard articulated in Halo. This is
                                               3   clearly insufficient under the Twombly/Iqbal standard and requires dismissal.
                                               4          Thus, since Plaintiff has not pleaded facts to support its allegations related to
                                               5   its direct, indirect, and willful infringement claims, those claims should be
                                               6   dismissed.
                                               7   V.     CONCLUSION
                                               8          In its second attempt, Plaintiff continues to fail to plead facts that adequately
                                               9   support its direct, indirect, and willful infringement claims. Thus, the Caerus
                                              10   Defendants respectfully request that those claims be dismissed for failure to state a
R OBINS K APLAN LLP




                                              11   claim under Rule 12(b)(6) of the Federal Rules of Civil Procedure. Further, because
             A TTORNEYS A T L AW




                                              12   venue in the Central District of California is not proper for OrthoCor or Caerus, the
                            M INNEAPOLIS




                                              13   Caerus Defendants also respectfully request that the Court either dismiss OrthoCor
                                              14   and Caerus pursuant to Rule 12(b)(3) of the Federal Rules of Civil Procedure or,
                                              15   alternatively, if the interests of justice so require, transfer this case to the District of
                                              16   Minnesota pursuant to 28 U.S.C. § 1406(a).
                                              17

                                              18   Dated: April 22, 2019                     ROBINS KAPLAN LLP
                                              19
                                                                                             By: /s/ David Martinez
                                              20
                                                                                             David Martinez (Cal. Bar # 193183)
                                              21                                             Christopher K. Larus (pro hac vice)
                                                                                             Sharon E. Roberg-Perez (pro hac vice)
                                              22                                             Alyssa N. Lawson (Cal. Bar # 267107)
                                              23                                             Counsel for Defendants Caerus Corp. and
                                              24                                             OrthoCor Medical, Inc.

                                              25

                                              26

                                              27

                                              28
                                                   MOTION TO DISMISS AMENDED                                                5:19-CV-00257-JAK-KK
                                                   COMPLAINT
                                                                                              - 22 -
